Citation Nr: 1101829	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  06-28 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable rating for seborrheic 
dermatitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to May 
2003.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision entered in June 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which, in pertinent part, granted service 
connection for vitiligo and seborrheic dermatitis evaluated as 10 
percent disabling.   The effective date was June 1, 2003, the day 
after he completed service.  The Veteran disagreed with this 
decision.

In a November 2009 decision the Board recharacterized the issue 
of entitlement to an initial rating in excess of 10 percent for 
vitiligo and seborrheic dermatitis. These are two separate skin 
disorders and have separate and distinct rating criteria.  
Therefore the Board separated the issues; denying an initial 
rating in excess of 10 percent for vitiligo; and remanding the 
issue of, "what initial rating is warranted for seborrheic 
dermatitis?"

By rating decision entered in July 2010 the RO granted service 
connection for seborrheic dermatitis and evaluated it as 
noncompensable.  The issue before the Board is recharacterized as 
entitlement to an initial compensable rating for seborrheic 
dermatitis.


FINDINGS OF FACT

The area affected by the Veteran's seborrheic dermatitis was less 
than 5 percent and the body area affected was less than 5 percent 
of the entire body.  There is 
no evidence of painful scarring or disfigurement.


CONCLUSION OF LAW

The criteria for a compensable rating for seborrheic dermatitis 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.31, 
4.118 Diagnostic Code 7806 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Board begins by noting that as an initial rating and an 
effective date have been assigned, the notice requirements of 38 
U.S.C.A. § 5103(a), have been met. Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007).  VA has fulfilled its duty to assist the 
Veteran in obtaining identified and available evidence needed to 
substantiate the claim, and as warranted by law, affording VA 
examination.  He was provided the opportunity to present 
pertinent evidence.  In sum, there is no evidence of any VA error 
in notifying or assisting him that reasonably affects the 
fairness of this adjudication.  38 C.F.R. § 3.159(c).

The Board has reviewed all the evidence in the Veteran's claims 
file, which includes his written contentions, service, and VA 
medical records.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Criteria

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  38 C.F.R. § 4.10.  
Where there is a reasonable doubt as to the degree of disability, 
such doubt will be resolved in favor of the claimant.  See 38 
C.F.R. §§ 3.102, 4.3 (2010).  In addition, where there is a 
question as to which of two disability evaluations should be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7 (2010). 

The Court has also held that in a claim of disagreement with the 
initial rating assigned following a grant of service connection 
separate ratings can be assigned for separate periods of time, 
based on the facts found.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  The Board further acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decisions is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.

Ratings shall be based as far as practicable, upon the average 
impairments of earning capacity with the additional proviso that 
the Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the basis 
of the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases is: 
A finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321 (b) (2010).
 
Regulations for the evaluation of skin disabilities were revised 
during the pendency of this appeal, effective on October 23, 
2008.  However, the Board notes that the revisions are not 
applicable in this case and apply only to new applications for 
benefits received by VA on or after October 23, 2008.  See 73 
Fed. Reg. 54708 (September 23, 2008).

Under DC 7806, Dermatitis or eczema which affects 20 to 40 
percent of the entire body or 20 to 40 percent of exposed areas 
affected, or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period warrants a 30 percent evaluation.  Dermatitis or eczema 
which affects at least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas affected, or; intermittent systemic therapy such 
as corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-month 
period warrants a 10 percent evaluation.  Dermatitis or eczema 
which affects less than 5 percent of the 
entire body or less than 5 percent of exposed areas affected, 
and; no more than topical therapy required during the past 12-
month period warrants a 0 percent evaluation.

Dermatitis or eczema may also be rated as disfigurement of the 
head, face, or neck (DC 7800) or scars (DC's 7801, 7802, 7803, 
7804, or 7805), depending upon the predominant disability.  38 
C.F.R. § 4.118, Diagnostic Code 7806 (2010).

Under DC 7820, Infections of the skin not listed elsewhere 
(including bacterial, fungal, viral, treponemal, and parasitic 
diseases) is also rated as disfigurement of the head, face, or 
neck (DC 7800) or scars (DC's 7801, 7802, 7803, 7804, or 7805), 
depending upon the predominant disability. 38 C.F.R. § 4.118, 
Diagnostic Code 7820 (2010).

Effective October 23, 2008, the Schedule for rating criteria that 
addresses the evaluation of scars was revised.  See VA Schedule 
for Rating Disabilities; Evaluation of Scars, 73 Fed. Reg. 
54,708, 54,708 (Oct. 23, 2008) (to be codified at 38 C.F.R. pt. 
4).  These new criteria apply to applications for benefits 
received on or after October 23, 2008, or upon request from a 
veteran who was rated under the applicable criteria before this 
date. Id.  The Board has not received a request from the Veteran 
to be rated under the revised criteria, and as such, that rating 
criteria will not be addressed at this time.  

At a February 2004 VA examination the examiner noted no malignant 
neoplasms or benign neoplasms. The Veteran had a rash on the neck 
and low back, upper arms, waist, buttocks and lower legs.  They 
covered approximately 10 per cent of the hands and 15 percent of 
the face.   There was no acne or chloracne.  There was no 
scarring or alopecia of the scalp.  He had abnormal appearing 
scalp and back of the neck.  The Veteran did not have 
hyperhydrosis.  The examiner noted no scarring or disfigurement. 
The diagnosis was vitiligo by history; seborrheic dermatitis by 
evaluation.

At an October 2006 VA examination the Veteran reported that his 
dermatological condition worsened since his last examination.  He 
has a skin growth on his left wrist which is being observed for 
changes and one which was removed from his right ear.  The two 
lesions on his ear which were removed and the one on his left 
wrist occupy less than 0.05 percent of his total body surface.  
The examiner noted no current systemic symptoms, and no benign or 
malignant neoplasms present.  The diagnosis was vitiligo and 
warts on ears and left wrist.  Full length photos of the 
Veteran's skin condition were included, which reflect involved 
over the entire body.

At a June 2008 VA examination the examiner noted the skin lesions 
were asymptomatic. There were no malignant neoplasms of the skin.  
There was no evidence of active urticaria, primary cutaneous 
vasculitis, or erythema multiform.  The examiner noted no 
scarring or disfigurement.  There was no acne or chloracne.  
There was no scarring or alopecia of the scalp.  The diagnosis 
was vitiligo encompassing 75 percent of the total body surface: 
the scalp, face, neck, trunk, upper and lower extremities, and he 
states it has spread to his chest, arms and thighs over the past 
2 years.  The examiner was unable to measure the specific lesions 
as they varied in size and covered 75 percent of his total body 
surface.

At a May 2010 VA examination the Veteran reported seborrheic 
dermatitis which began during service.  He reported constant 
itching.  He treated it with steroid creams which helped a 
little.  The examiner noted that the condition affected less than 
5 percent of exposed areas and less than 5 percent of the entire 
body.  He noted mildly erythematous discolorations of the scalp 
with no scaling.  There was mild erythematous discolorations of 
the back, bilateral groin area, and elbows along with the same 
rash with some roughness to the skin areas between the buttocks 
with minimal to zero affectation of the same rash.  The diagnosis 
was seborrheic dermatitis needing daily topical steroid 
treatment, mild.
 
Based upon the evidence of record, the Board finds the Veteran's 
chronic seborrheic dermatitis affected less than 5 percent of the 
exposed area and 
less than 5 percent of the entire body.  None of the VA 
examinations noted any; scarring or disfigurement caused by the 
dermatitis.  

The Board finds the currently assigned 0 percent disability 
rating for dermatitis is appropriate.  There is no evidence of 
painful scarring or disfigurement and the present disability is 
adequately evaluated under the criteria of diagnostic code 7806.  
See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of diagnostic code should be upheld so long as it 
is supported by explanation and evidence).   

The file contains treatment records which do not show that the 
Veteran is regularly monitored for seborrheic dermatitis.  The 
records reveal no use of systemic therapy has ever been required 
for other than his vitiligo.  The evidence of record fails to 
reveal any evidence that pathology caused by his service-
connected skin lesions includes exfoliation, exudation or 
constant itching.  There are no extensive lesions other than his 
vitiligo, and no marked disfigurement was noted.  The evidence 
fails to reveal that the seborrheic dermatitis has ever involved 
more than 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of exposed 
areas affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for a 
total duration of less than six weeks during the past 12-month 
period. 

The evidence of record does not show any functional impairment 
due to the skin disorder.  There is no probative evidence of any 
period of flare-ups of skin disability during the course of this 
appeal and the Board finds the available medical findings are 
adequate for an adequate determination of this appeal.  
Therefore, entitlement to a compensable rating for seborrheic 
dermatitis must be denied.


ORDER

An initial compensable rating for seborrheic dermatitis is 
denied.



____________________________________________

V. L. JORDAN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


